DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, there is no antecedent basis for “the fastening means”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, 11-16, 19, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ryul (2012/0036750).
Regarding claim 1, Ryul discloses an illuminated decorative panel comprising: at least one slab (20, Fig. 2) composed at least partly of substantially transparent material (paragraph 0039); at least one decorative element (12, Figs. 1 and 2) associated with the slab; lighting means (22, Fig. 2) of the slab, wherein the lighting means comprise at least one emitting device (paragraph 0042) of at least one light wave; the slab comprises at least one housing compartment (16, Figs. 2 and 6B) of the emitting device, the housing compartment being formed along at least one stretch of at least one side of the slab (paragraph 0040).
Regarding claim 2, the emitting device disclosed by Ryul is housed inside the housing compartment directed so that the light wave crosses the slab from one side of the slab towards an opposite side of the slab. See Fig. 6C.
Regarding claims 4 and 5, Ryul discloses a plurality of emitting devices of the LED type. See paragraph 0042.
Regarding claim 6, the transparent material disclosed by Ryul is of a polymeric type. See paragraph 0039.
Regarding claim 7, the decorative element disclosed by Ryul comprises at least one sheet (12, Fig. 2) associated with the slab.
Regarding claim 8, Ryul discloses electrical connection means of the emitting devices. See Fig. 7.
Regarding claim 11, the slab disclosed by Ryul comprises a first face (32, Fig. 2), and a second face (30, Fig. 2) opposed the first face.
Regarding claims 12 and 13, Ryul discloses diffusion means. See paragraph 0007.
Regarding claims 14 and 15, Ryul discloses protective slab 28 (Fig. 2) associated with the decorative element. See paragraph 0045.
Regarding claim 16, Ryul discloses a covering panel 26 (Fig. 2).
Regarding claim 19, Ryul discloses a method for manufacturing an illuminated decorative panel comprising providing at least one slab (20, Fig. 2) made at least partly of a substantially transparent material (paragraph 0039) and comprising at least a first face (32, Fig. 2) and at least a second face (30, Fig. 2) opposed the first face; providing at least one decorative element (12, Figs. 1 and 2) of the slab; providing at least one emitting device (22, Fig. 2) of at least one light wave adapted to illuminate the slab; providing electrical connection means (Fig. 7) of the emitting device; partly removing the substantially transparent material at at least one stretch of at least one side of the slab to obtain at least one housing compartment (16, Figs. 2 and 6B) of the emitting device; fixing the emitting device inside the housing compartment directed so that the light wave crosses the slab from one side of the slab to an opposite side of the slab (Fig. 6C); fixing the decorative element to the slab (Fig. 6G); and connecting the emitting device to the electrical connection means (Fig. 7).
Regarding claim 23, Ryul discloses providing a covering panel 26 (Fig. 2) and fastening the covering panel via a frame (18, Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryul (2012/0036750) in view of Hardesty (2,982,039).
Ryul discloses the invention substantially as claimed, as set forth above. However, Ryul does not disclose that the surfaces of the slab are polished. Hardesty teaches that it was known in the art to polish the surfaces of an optical plate in order to provide smooth optical surfaces. See column 3, lines 21-24. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to polish the surfaces of the slab disclosed by Ryul, as taught by Hardesty, in order to provide smooth optical surfaces.
Claims 9, 10, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ryul (2012/0036750) in view of Hoppaugh et al. (9,375,103).
Regarding claims 9 and 22, Ryul discloses the invention substantially as claimed, as set forth above. However, Ryul does not disclose a containment compartment formed on at least one stretchof at least one side of the slab. Hoppaugh teaches that it was known in the art to provide a containment compartment (25, Fig. 5 near component 35). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the slab disclosed by Ryul with a containment compartment, as taught by Hoppaugh, in order to accommodate the electrical wiring.
Regarding claim 10, Ryul discloses the invention substantially as claimed, as set forth above, including wiring between each of the emitting devices which comprises first connection means. However, Ryul does not disclose second connection means adapted to facilitate the connection between the electrical connection means and an external supply unit. Hoppaugh teaches that it was known in the art to provide second connection means (35a, Fig. 5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the device disclosed by Ryul with second connection means, as taught by Hoppaugh, in order to facilitate the connection between the electrical connection means and an external supply unit.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ryul (2012/0036750) in view of Auyeung et al. (2018/0253999).
Ryul discloses the invention substantially as claimed, as set forth above. However, the covering panel (26, Fig. 2) appear to be fastened via the frame (18, Fig. 2). Auyeung teaches that it was known in the art to provide fastening means in the second face of a transparent slab to accommodate a threaded fastener. See paragraph 0070. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use fasteners extending through apertures in the transparent slab because it is considered obvious to substitute components that are known to be equivalent for the same purpose, as a matter of design choice. See MPEP § 2144.06(II).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ryul (2012/0036750) in view of Hoffman (2010/0046198).
Ryul discloses the invention substantially as claimed, as set forth above, including a diffuser element (paragraph 0007). However, Ryul does not disclose a protective slab attached to the decorative element. Hoffman teaches that it was known in the art to provide a protective slab (245A, Fig. 2A). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the device disclosed by Ryul with a protective slab, as taught by Hoffman, in order to protect the device.
Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As noted above, Augyeung et al. (2018/0253999) teaches that it was known in the art to provide apertures in a transparent slab to accommodate threaded fasteners. But the apertures disclosed by Augyeung are not themselves threaded. Rather, the fasteners extend through the apertures and are threaded into the structure beyond the slab. The prior art does not disclose or suggest, alone or in an obviously combinable way, a threaded transparent slab to which a covering panel is attached, in combination with the other claimed features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/               Primary Examiner, Art Unit 3631